EXHIBIT 99.3 UNAUDITED PRO FORMA COMBINED BALANCE SHEET Actual April 30, 2007 Champion Actual June 30, 2007 HHD Pro forma Adjustments Pro Forma as Adjusted Currentassets: Cash $ 4,091,855 $ 875,000 - $ 4,966,855 Accounts receivable, net 19,994,410 2,102,000 - 22,096,410 Inventories 10,909,049 689,000 - 11,598,049 Other assets 1,094,916 98,000 - 1,192,916 Deferred income tax asset 1,235,599 - - 1,235,599 Totalcurrent assets 37,325,829 3,764,000 - 41,089,829 Property and equipment, at cost: Land 2,023,375 72,000 25,314 (5 ) 2,120,689 Building & improvements 9,005,022 1,508,000 1,407,027 (5 ) 11,920,049 Machinery & equipment 48,177,308 3,987,000 500,000 (5 ) 52,664,308 Furniture & fixtures 3,696,232 - 985,470 (5 ) 4,681,702 Vehicles & other 3,427,669 - 97,389 (5 ) 3,525,058 66,329,606 5,567,000 3,015,200 74,911,806 Less accumulated depreciation (46,968,674 ) - - (46,968,674 ) 19,360,932 5,567,000 3,015,200 (1 ) 27,943,132 Cash surrender value 1,202,696 - - 1,202,696 Goodwill 3,411,511 36,813,000 (36,813,000 ) (3 ) 38,735,190 35,323,679 (1 ) Other intangibles, net of accumulated amortization 2,950,969 33,536,000 32,556,568 (1 ) 35,507,537 (33,536,000 ) (3 ) Other assets 327,027 - - 327,027 Total other assets 7,892,203 70,349,000 (2,468,753 ) 75,772,450 Total assets $ 64,578,964 $ 79,680,000 $ 546,447 $ 144,805,411 Currentliabilities: Notes payable, line of credit $ - $ - - $ - Accounts payable 4,125,451 200,000 - 4,325,451 Accrued payroll 1,760,766 398,000 - 2,158,766 Taxes accrued & withheld 1,345,323 - - 1,345,323 Accrued income taxes 337,024 - - 337,024 Accrued expenses 962,704 - - 962,704 Deferred income - 381,000 - 381,000 Current portion of long-term debt: Notes payable, term 1,560,468 - - 1,560,468 Total current liabilities 10,091,736 979,000 - 11,070,736 Ex 99.3 - 1 Long-term debt, net of current portion: Notes payable, line of credit 213,000 - - 213,000 Notes payable, term 4,051,267 - 79,247,447 (7 ) 83,298,714 Intercompany - 78,045,000 (78,045,000 ) (4 ) - Other liabilities 388,047 - - 388,047 Deferred income tax liability 3,468,136 - - 3,468,136 Total liabilities 18,212,186 79,024,000 1,202,447 98,438,633 Shareholders' equity: Common stock 9,962,913 - - 9,962,913 Additional paid-in capital 22,722,680 - - 22,722,680 Retained earnings/Parent Equity 13,681,185 656,000 (656,000 ) (2 ) 13,681,185 Total shareholders' equity 46,366,778 656,000 (656,000 ) 46,366,778 $ 64,578,964 $ 79,680,000 $ 546,447 $ 144,805,411 See accompanying notes to unaudited pro forma combined financial statements. Ex 99.3 - 2 UNAUDITED PRO FORMA COMBINED STATEMENTS OF OPERATIONS Actual for the Actual for the Year ended Year ended October 31, 2006 December 31, 2006 Pro Forma Pro Forma Champion HHD Adjustments As Adjusted Revenues: Printing $ 106,413,663 $ 3,561,000 - $ 109,974,663 Office products & office furniture 38,774,213 - - 38,774,213 Newspaper advertising - 15,650,000 - 15,650,000 Newspaper circulation - 4,336,000 - 4,336,000 Total revenues 145,187,876 23,547,000 - 168,734,876 Cost of sales: Printing 75,015,978 - - 75,015,978 Office products & office furniture 26,777,539 - - 26,777,539 HHD operating costs, exclusive of depreciation - 13,702,000 - 13,702,000 Total cost of sales 101,793,517 13,702,000 - 115,495,517 Gross profit: 43,394,359 9,845,000 - 53,239,359 Selling, general & administrative expenses: 34,018,288 4,366,000 702,063 (6 ) 38,596,459 (851,000 ) (8 ) 361,108 (5 ) Hurricane & relocation costs (income) (377,276 ) - - (377,276 ) Income from operations: 9,753,347 5,479,000 (212,171 ) 15,020,176 Other income (expenses): Interest income 28,251 - - 28,251 Interest expense (609,881 ) - (6,327,769 ) (7 ) (7,270,236 ) (332,586 ) (7 ) Other 31,694 - - 31,694 Total other (549,936 ) - (6,660,355 ) (7,210,291 ) Income before income taxes 9,203,411 5,479,000 (6,872,526 ) 7,809,885 Income taxes (3,729,563 ) (2,197,000 ) 4,184,717 (9 ) (1,741,846 ) Net income $ 5,473,848 $ 3,282,000 $ (2,687,809 ) $ 6,068,039 Earnings per share Basic $ 0.56 $ 0.62 Diluted $ 0.55 $ 0.61 Weighted average shares outstanding: Basic 9,818,000 9,818,000 Diluted 9,972,000 9,972,000 See accompanying notes to unaudited pro forma combined financial statements. Ex 99.3 - 3 UNAUDITED PRO FORMA COMBINED STATEMENTS OF OPERATIONS Actual for the six Actual for the six months ended months ended April 30, 2007 June 30, 2007 Pro Forma Pro Forma Champion HHD Adjustments As Adjusted Revenues: Printing $ 51,157,662 $ 1,569,000 - $ 52,726,662 Office products & office furniture 17,595,548 - - 17,595,548 Newspaper advertising - 6,726,000 - 6,726,000 Newspaper circulation - 2,027,000 - 2,027,000 Total revenues 68,753,210 10,322,000 - 79,075,210 Cost of sales: Printing 35,990,905 - - 35,990,905 Office products & office furniture 12,219,956 - - 12,219,956 HHD operating costs, exclusive of depreciation - 5,933,000 - 5,933,000 Total cost of sales 48,210,861 5,933,000 - 54,143,861 Gross profit: 20,542,349 4,389,000 - 24,931,349 Selling, general & administrative expenses: 15,899,643 1,889,000 351,031 (6 ) 18,129,900 (267,000 ) (8 ) 257,226 (5 ) Income from operations: 4,642,706 2,500,000 (341,257 ) 6,801,449 Other income (expenses): Interest income 18,073 - - 18,073 Interest expense (286,066 ) - (3,163,884 ) (7 ) (3,616,243 ) (166,293 ) (7 ) Other 18,880 - - 18,880 Total other (249,113 ) - (3,330,177 ) (3,579,290 ) Income before income taxes 4,393,593 2,500,000 (3,671,434 ) 3,222,159 Income taxes (1,735,691 ) (981,000 ) 2,186,427 (9 ) (530,264 ) Net income $ 2,657,902 $ 1,519,000 $ (1,485,007 ) $ 2,691,895 Earnings per share Basic $ 0.27 $ 0.27 Diluted $ 0.26 $ 0.27 Weighted average shares outstanding: Basic 9,950,000 9,950,000 Diluted 10,121,000 10,121,000 See accompanying notes to unaudited pro forma combined financial statements. Ex 99.3 - 4 NOTES TO UNAUDITED PRO FORMA COMBINED FINANCIAL STATEMENTS 1.Champion acquired substantially all of the net assets of the Huntington Herald Dispatch (HHD) for a purchase price of $77.0 million consisting of cash. The acquisition will result in an excess of the purchase price over the historical net assets to be acquired, which will be allocated to the net assets as follows: Purchase Price $ 79,247,447 Historical carrying value of net assets: Total net assets 656,000 Less: net assets not assumed Goodwill and other intangibles (70,349,000 ) Add: net liabilities not assumed Due to Gatehouse Media, Inc. 78,045,000 Historical carrying value of net assets acquired 8,352,000 Excess of net purchase price over net assets acquired $ 70,895,447 Allocation of excess purchase price: Excess fair value of property, plant and equipment $ 3,015,200 Goodwill 35,323,679 Other intangible assets 32,556,568 Total allocation of excess purchase price $ 70,895,447 The purchase price on a pro forma basis as of June 30, 2007, includes a cash payment of $77.0 million plus acquisition costs of approximately $300,000 and a working capital adjustment of approximately $1,947,447 at the pro forma date. The purchase price was financed by Champion through a term debt facility and a revolving credit facility. The final determination of the HHD purchase price will be based on the contractual payment of $77.0 million plus an amount to be paid for working capital pursuant to a predetermined working capital payment of $837,554 plus or minus any change in working capital from the index working capital base of $1,675,107 at the closing date of September 14, 2007. 2. To eliminiate the historical net book value of the HHD: Parent Equity $ 656,000 3. To reflect the write-off of HHD intangibles Goodwill $ 36,813,000 Other intangibles $ 33,536,000 4. To reflect the write-off of Intercompany liability $ 78,045,000 Ex 99.3 - 5 5. To reflect additional depreciation due to write up in fair value of property, plant, equipment and land. Depreciation Depreciation Fair value Life for the for the Adjustment (Years) Year ended six Months ended Land $ 25,314 Building and improvements 1,407,027 20-39.5 $ 14,048 $ 16,453 Machinery and equipment 500,000 3-10 326,284 219,849 Furniture and fixtures 985,470 7 (16,232 ) 2,420 Vehicles 97,389 5 37,008 18,504 Total $ 3,015,200 $ 361,108 $ 257,226 6. To reflect Pro forma adjustments for amortization of intangible assets Amortization Amortization For the For thesix Amount Life Year ended Months ended Trademarks & Masthead $ 18,515,316 Indefinite - - Subscriber Base asset 3,427,755 20 $ 171,388 $ 85,694 Advertiser Base asset 10,613,497 20 530,675 265,337 Goodwill 35,323,679 Indefinite - - Total intangible based assets $ 67,880,247 $ 702,063 $ 351,031 7. To reflect the purchase adjustments related to the utilization of debt to finance the acquisiton of HHD. Interest expense Adjustment Historical Pro Forma Pro Forma For the For the six Amount Adjustments As adjusted Year ended Months Ended Total acquisition related debt - $ 79,247,447 $ 79,247,447 $ 6,327,769 $ 3,163,885 Deferred financing costs - $ 1,853,495 $ 1,853,495 332,586 166,293 Net increase in interest expense $ 6,660,355 $ 3,330,178 Deferred financing costs consist of costs incurred in connection with debt financings. Such costs are amortized to interest expense on a straight-line basis over the remaining terms of the related debt. The weighted average life of of such costs is 5.74 years. The interest expense for the acquisition related debt utilized an average rate of 4.78% plus a margin of 2.75% this effectively converted a component of the borrowing to a fixed rate loan under a three year interest swap agreement for a notional amount of $25.0 million. The remaining components of the acquisition related debt are subject to floating interest rates of Libor plus a margin, the rate utilized for calculation purposes was Libor at June 30, 2007 plus 2.75%.Champion also included interest costs associated with unused commitment fees based on $15.0 million of the revolving credit facility being unused with actual availability subject to borrowing base limitations. Ex 99.3 - 6 8. To reflect the elimination of certain expenses associated with pension, other post retirement benefits not assumed byChampion and corporate overhead allocations from Gannett. For the For the six Year ended Months ended Retirement Plans $ 288,000 $ 100,000 Postretirement benefits other than pension 563,000 167,000 Total $ 851,000 $ 267,000 9. To reflect the income tax provision based on applying the pro forma estimated effective tax rate of the combined companies. 10. Conforming adjustments to adjust the HHD Statements of Operations to the Champion's format for classification purposes. For the For the six Year ended Months ended Selling, general and administrative expenses $ 567 $ 202 Depreciation (567 ) (202 ) Net adjustment $ - $ - Ex 99.3 - 7
